Citation Nr: 0932661	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  07-13 650 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
heart condition.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension to include as secondary to service-connected 
diabetes mellitus type 2.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part found that 
new and material evidence had not been submitted to reopen 
the claims of entitlement to service connection for a heart 
condition and entitlement to service connection for 
hypertension as secondary to service-connected diabetes 
mellitus type 2, to include erectile dysfunction.    

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Thus, although the RO has adjudicated the issues on 
appeal on a de novo basis, the Board must make an independent 
determination as to whether new and material evidence has 
been presented to reopen the claims of entitlement to service 
connection for a heart condition and hypertension.


FINDINGS OF FACT

1.  Entitlement to service connection for a heart condition 
was denied in an unappealed February 2004 rating decision.

2.  Evidence received since the February 2004 rating decision 
is cumulative or redundant of the evidence previously of 
record and does not raise a reasonable possibility of 
substantiating the claim.  

3.  Entitlement to service connection for hypertension to 
include as secondary to service-connected diabetes mellitus 
type 2 was initially denied in an unappealed October 2002 
rating decision; the claim was most recently denied in an 
unappealed February 2004 rating decision. 

4.  Evidence received since the February 2004 rating decision 
is cumulative or redundant of the evidence previously of 
record and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim seeking service connection for a heart condition.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  New and material evidence has not been received to reopen 
a claim seeking service connection for hypertension to 
include as secondary to service-connected diabetes mellitus 
type 2.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in July 2006, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection on a direct and secondary basis.  The letter also 
satisfied the second and third elements of the duty to notify 
by informing the Veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

The Court has held that, in claims to reopen, the duty to 
notify requires that the Secretary look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Veteran was provided with notice that complies 
with Kent in the July 2006 VCAA letter.  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  The Veteran was asked to submit 
evidence in his possession in the July 2006 letter.  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the July 2006 letter.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and records from various 
federal agencies.  For a finally-denied claim, VA is not 
required under the VCAA to provide a medical examination 
unless the claim is first reopened upon receipt of new and 
material evidence.  38 C.F.R. § 3.159(c)(4)(C)(iii).  
Nevertheless, the Veteran was provided a new VA examination 
for a heart condition and hypertension in March 2007.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Generally, a claim which has been denied in a final 
unappealed rating decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. § 7104(b).  An exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the new claim.  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).  

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

Analysis

Heart Condition

The Veteran was previously denied service connection for a 
heart condition by a February 2004 rating decision.  The 
evidence at the time included service medical records from 
May 1967 through May 1970, which were negative for any 
complaints, treatment, or diagnosis of a heart condition, and 
a June 2002 VA examination, which diagnosed diabetes and 
hypertension.  

The claim was denied on the basis that there was no evidence 
of a current heard condition and no treatment for a heart 
condition in service.

The current claim to reopen was received in June 2006.  The 
evidence received subsequent to the February 2004 rating 
decision includes VA medical center (VAMC) treatment records 
from September 2002 through March 2005, which were also 
negative for any complaints, treatment, or diagnosis of a 
heart condition, and a March 2007 VA heart examination which 
found that there was no clinical or objective evidence to 
support a diagnosis of heart disease.  

There is no competent evidence to establish the elements of 
the claim that were previously found lacking, namely evidence 
of a current heart condition or of a heart condition in 
service.  

Therefore, the evidence does not relate to an unestablished 
fact necessary to substantiate the claim, i.e. the presence 
of a current disability.  Reopening of the claim is not 
warranted.

Hypertension

The Veteran was initially denied service connection for 
hypertension by an October 2002 rating decision which found 
that evidence had not been submitted which showed that 
hypertension was related to military service or to service-
connected diabetes mellitus type 2.  

The evidence at that time included service treatment records, 
which were negative for any treatment or diagnosis of 
hypertension, private treatment records from November 1998 to 
May 2002, which show that in November 1998, he reportedly had 
had borderline blood pressure readings over the last few 
visits with systolic blood pressures reportedly creeping into 
the 90's.  He was found to have "benign hypertension."  A 
June 2002 VA examination, on which the Veteran reported that 
hypertension, had been diagnosed in 1997.  It was noted that 
he had no history of renal disease related to hypertension.  

The Veteran was again denied service connection for 
hypertension by a February 2004 rating decision, which found 
that new and material evidence had not been submitted.  No 
new evidence had been submitted subsequent to the October 
2002 rating decision.      

The current claim to reopen was received in June 2006.  The 
evidence received subsequent to the February 2004 rating 
decision includes VAMC treatment records from September 2002 
through March 2005, which were also negative for any opinion 
as to a link between hypertension and diabetes type 2 or 
hypertension and active duty service, and a March 2007 VA 
hypertension examination, which found that the Veteran's 
hypertension was less likely than not related to his service-
connected diabetes mellitus.  

VA has recognized a link between diabetic nephropathy and the 
development of hypertension.  M21-1MR, Part III, Subpart IV, 
Chapter 4, Section F, Paragraph 22(e).  In this case there is 
no evidence of nephropathy or other kidney disease.

The previous denials of service connection were premised on 
the absence of evidence linking current hypertension to 
service and of evidence of hypertension in service.  The 
evidence received since the last final denial contains no 
information linking current hypertension to diabetes or to 
service, nor does the newly received evidence suggest that 
hypertension was present in service.  Therefore, the evidence 
does not relate to an unestablished fact necessary to 
substantiate the claim.  Reopening of the claim is not 
warranted.


ORDER

New and material evidence having not been received, the claim 
for entitlement to service connection for a heart condition 
is not reopened and the appeal is denied.

New and material evidence having not been received, the claim 
for entitlement to service connection for hypertension to 
include as secondary to service-connected diabetes mellitus 
type 2 is not reopened and the appeal is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


